This was an indictment for a misdemeanor in office as a constable, in permitting the escape of a person committed to his custody, and charged with a crime. A question was made whether the State was bound to produce the record of the constable's appointment; and to show that such record was not necessary the following authorities were read. 2 M'N. 488; 3 Term Rep. 366; 5 Term Rep. 623; 6 Term Rep. 664; Act 1741, c. 5.
In actions brought against public officers for injuries arising from official acts or omissions it is sufficient to show that they acted in an official capacity. There is no *Page 429 
necessity to show the record of their appointment. In cases where officers justify under official authority, or are plaintiffs in that capacity, the rule is different, and the record of that authority, as the best evidence, must be produced.2
2 See Selwyn's N. P. 930, and n.; 2 Day, 528; 1 Binney, 240; 3 Johns. 431.